Case 0:19-cv-62156-RS Document 7 Entered on FLSD Docket 09/03/2019 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION



 MICHAEL A. NELLONS,

                Plaintiff,

 v.
                                                             Case No. 0:19-CV-62156-RS
 MEDICREDIT, INC.,

                Defendant.



                DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

        Medicredit, Inc. (“Medicredit” or “Defendant”) respectfully states as follows for its

 Answer and Defenses to Plaintiff’s Complaint (Doc. 1-1, the “Complaint”).

                                            ANSWER

                                  NATURE OF THE ACTION

        1.      Defendant denies that Plaintiff is entitled to any money damages.

        2.      Defendant denies the allegations contained in Paragraph 2 of the Complaint.

        3.      Defendant denies the allegations contained in Paragraph 3 of the Complaint.

                                            PARTIES

        4.      Defendant presently lacks sufficient knowledge or information to form a belief as

 to the truth or falsity of the allegations contained in Paragraph 4 of the Complaint and therefore

 denies the same.

        5.      Defendant admits the allegations contained in Paragraph 5 of the Complaint.




 119553302.1
Case 0:19-cv-62156-RS Document 7 Entered on FLSD Docket 09/03/2019 Page 2 of 5



                                         JURISIDCTION

        6.      Defendant states that jurisdiction is proper in this United States District Court for

 the Southern District of Florida. Defendant denies that Plaintiff is entitled to any money damages.

        7.      Defendant states that jurisdiction is proper in this United States District Court for

 the Southern District of Florida. Defendant denies any remaining allegations contained in

 Paragraph 7 of the Complaint.

        8.      Defendant states that venue is proper in the United States District Court for the

 Southern District of Florida. Defendant denies any remaining allegations contained in Paragraph

 8 of the Complaint.

                                              FACTS

        9.      Defendant is without knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 9 of the Complaint, and therefore denies the same.

        10.     Defendant admits that Plaintiff contacted it on July 10, 2019. Defendant denies any

 remaining allegations contained in Paragraph 10 of the Complaint.

        11.     Defendant admits that Plaintiff requested all calls to his cell phone to cease, and

 Defendant affirmatively represents that no further calls were placed. Defendant denies the

 remaining allegations contained in Paragraph 11 of the Complaint.

        12.     Defendant is without knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 12 of the Complaint, and therefore denies the same.

        13.     Defendant admits that Plaintiff contacted it on July 24, 2019. Defendant denies any

 remaining allegations contained in Paragraph 13 of the Complaint.

        14.     Defendant denies the allegations contained in Paragraph 14 of the Complaint.




 SL 3502918.1
Case 0:19-cv-62156-RS Document 7 Entered on FLSD Docket 09/03/2019 Page 3 of 5



                                ALLEGED CAUSES OF ACTION

                                      COUNT 1
                          ALLEGED VIOLATIONS OF THE FCCPA

        15.     Defendant incorporates each preceding paragraph of this Answer by reference as

 though set forth verbatim here.

        16.     Defendant states that the allegations contained in Paragraph 16 of the Complaint

 call for a legal determination to which no response is required. To the extent a response is required,

 Defendant denies the allegations contained in Paragraph 16 of the Complaint.

        17.     Defendant states that the allegations contained in Paragraph 17 of the Complaint

 call for a legal determination to which no response is required. To the extent a response is required,

 Defendant denies the allegations contained in Paragraph 17 of the Complaint.

        18.     Defendant denies the allegations contained in Paragraph 18 of the Complaint.

                                      COUNT 2
                          ALLEGED VIOLATIONS OF THE FDCPA

        19.     Defendant incorporates each preceding paragraph of this Answer by reference as

 though set forth verbatim here.

        20.     Defendant states that the allegations contained in Paragraph 20 of the Complaint

 call for a legal determination to which no response is required. To the extent a response is required,

 Defendant denies the allegations contained in Paragraph 20 of the Complaint.

        21.     Defendant states that the allegations contained in Paragraph 21 of the Complaint

 call for a legal determination to which no response is required. To the extent a response is required,

 Defendant denies the allegations contained in Paragraph 21 of the Complaint.

        22.     Defendant denies the allegations contained in Paragraph 22 of the Complaint.

        23.     Any allegations that have not been specifically admitted are hereby denied.




 SL 3502918.1
Case 0:19-cv-62156-RS Document 7 Entered on FLSD Docket 09/03/2019 Page 4 of 5



        WHEREFORE, Medicredit, Inc. respectfully requests that the Court enter judgment in its

 favor and against the Plaintiff, that the Plaintiff take nothing by way of his Complaint, that the

 Court award to Medicredit, Inc. its costs incurred in respect of this action, and that the Court enter

 such other or additional relief as the Court deems just and appropriate.

                                    AFFIRMATIVE DEFENSES

        Now, having fully answered the allegations of the Complaint, Defendant respectfully states

 as follows for its Affirmative Defenses.

        A.        The Complaint fails to state a claim upon which relief can be granted in that

 Plaintiff's Complaint states mere legal conclusions without any factual support.

        B.        Plaintiff's Complaint is barred, in whole or in part, by the doctrines of waiver,

 estoppel, and/or unclean hands based on the behaviors of Plaintiff with regard to the conduct

 complained of.

        C.        Defendant states that Plaintiff has sustained no actual damages, and, therefore,

 Plaintiff lacks Article III standing to pursue the claims asserted. Alternatively, Defendant asserts

 that any such damages incurred were not reasonably foreseeable and/or that Plaintiff has failed to

 mitigate his damages, if any.

        D.        Defendant asserts that any and all failures to comply with the requirements of the

 FDCPA or FCCPA, which may have occurred and about which Plaintiff complains, if they

 occurred, were not intentional but resulted from bona fide error notwithstanding the maintenance

 of procedures reasonably adapted to avoid any such error; therefore, under the provisions of the

 FDCPA and FCCPA Defendant is not liable to Plaintiff.

        E.        Defendant states that to the extent that it has inadvertently violated the FDCPA or

 FCCPA, such violation was accidental and unintentional.




 SL 3502918.1
Case 0:19-cv-62156-RS Document 7 Entered on FLSD Docket 09/03/2019 Page 5 of 5



        F.      Defendant states that to the extent that it has inadvertently violated the FDCPA or

 the FCCPA, this was caused by the actions of third-parties, to wit: the creditor.

        WHEREFORE, Medicredit, Inc. respectfully requests that the Court enter judgment in its

 favor and against the Plaintiff, that the Plaintiff take nothing by way of his Complaint, that the

 Court award to Medicredit, Inc. its costs incurred in respect of this action, and that the Court enter

 such other or additional relief as the Court deems just and appropriate.

        Dated: September 3, 2019

                                                       By: /s/ Scott A. Richards
                                                       Scott A. Richards, Esq.
                                                       Florida Bar Number 72657
                                                       CARLTON FIELDS, P.A.
                                                       200 S. Orange Avenue, Ste. 1000
                                                       Orlando, Florida 32801
                                                       Telephone: (407) 244-8226
                                                       Facsimile: (407) 648-9099
                                                       Email: srichards@carltonfields.com
                                                       Email: atokarz@carltonfields.com

                                                       Attorneys for Defendant Medicredit, Inc.

                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2019, I served a copy of the foregoing on those

 identified in the Service List below.

                                                       /s/ Scott A. Richards
                                                       Scott A. Richards, Esq.
                                                       Florida Bar Number 72657


                                          SERVICE LIST

        Michael A. Nellons, pro se
        2329 NW 14th Street
        Fort Lauderdale, FL 33311
        Via U.S. Mail




 SL 3502918.1
